[Cite as State ex rel. Wright v. Lake Cty. Clerk of Courts, 2019-Ohio-1300.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO ex rel.                                     :           PER CURIAM OPINION
NAQUAN A. WRIGHT,
                                                          :
                 Relator,
                                                          :           CASE NO. 2018-L-127
        - vs -
                                                          :
LAKE COUNTY CLERK OF COURTS,
                                                          :
                 Respondent.


Original Action for Writ of Mandamus

Judgment: Petition dismissed.


Naquan A. Wright, pro se, PID: A703-053, Lake Erie Correctional Institution, P.O. Box
8000, 501 Thompson Road, Conneaut, OH 44030 (Relator).

Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, 105 Main Street, P.O. Box 490, Painesville, OH 44077
(For Respondent).



PER CURIAM.


        {¶1}     Relator, Naquan A. Wright, has filed a mandamus petition, seeking a writ

to compel respondent to comply with his request to produce copies of public records

relating to an underlying criminal proceeding. Respondent, the Lake County Clerk of

Courts, has moved to dismiss the petition on the basis that relator’s claim does not set

forth sufficient allegations to show he is entitled to the writ. Relator has not replied to

the motion.
      {¶2}   “‘“Mandamus is the appropriate remedy to compel compliance with R.C.

149.43, Ohio’s Public Records Act.” State ex rel. Physicians Commt. for Responsible

Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288, 2006-Ohio-903, 843

N.E.2d 174, ¶ 6; R.C, 149.43(C). The Public Records Act implements the state’s policy

that “open government serves the public interest and our democratic system.” State ex

rel. Dann v. Taft, 109 Ohio St.3d 364, 2006-Ohio-1825, 848 N.E.2d 472, ¶ 20.

“Consistent with this policy, we construe R.C. 149.43 liberally in favor of broad access

and resolve any doubt in favor of disclosure of public records.” State ex rel. Glasgow v.

Jones, 119 Ohio St.3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶ 13.’ State ex rel.

Perrea v. Cincinnati Pub. Schools, 123 Ohio St.3d 410, 2009-Ohio-4762, 916 N.E.2d

1049 at ¶ 13.” State ex rel. Papa v. Starkey, 5th Dist. Stark No. 2014CA00001, 2014-

Ohio-2989, ¶2.

      {¶3}   Within a reasonable time of receiving a public records request, the person

who is responsible for such records is required to make copies of the records and

provide them to the requesting individual at cost. R.C. 149.43(B)(1). However, the duty

imposed under division (B)(1) is expressly subject to division (B)(8), which places a

restriction upon a prison inmate’s ability to make a public records request:

      {¶4}   “A public officer or person responsible for public records is not required to

permit a person who is incarcerated pursuant to a criminal conviction or a juvenile

adjudication to inspect or to obtain a copy of any public record concerning a criminal

investigation or prosecution or concerning what would be a criminal investigation or

prosecution if the subject of the investigation or prosecution were an adult, unless the

request to inspect or to obtain a copy of the record is for the purpose of acquiring




                                            2
information that is subject to release as a public record under this section and the judge

who imposed the sentence or made the adjudication with respect to the person, or the

judge’s successor in office, finds that the information sought in the public record is

necessary to support what appears to be a justiciable claim of the party.”           R.C.

149.43(B)(8).

      {¶5}      “‘Through the passage of R.C. 149.43(B)(8), “[t]he General Assembly

clearly evidenced a public-policy decision to restrict a convicted inmate’s unlimited

access to public records in order to conserve law enforcement resources.” State ex rel.

Russell v. Thornton, 111 Ohio St.3d 409, 2006-Ohio-5858, 856 N.E.2d 966, 14. To that

end, “R.C. 149.43(B)(8) requires an incarcerated criminal defender who seeks records

relating to the inmate’s criminal prosecution to obtain a finding by the sentencing judge

or the judge’s successor that the requested information is necessary to support what

appears to be a justiciable claim.” State ex rel. Fernbach v. Brush, 133 Ohio St.3d 151,

2012-Ohio-4214, 976 N.E.2d 889, ¶ 2.’           State v. Rodriguez, 12th Dist. Preble

No.CA2013-11-011, 2014-Ohio-2583, 2014 WL 2732678, ¶ 13.” State v. Askew, 11th

Dist. Lake No. 2016-L-093, 2017-Ohio-1512, 89 N.E.3d 55, ¶10.

      {¶6}      Accordingly, if an inmate brings a mandamus action to compel compliance

with a public records request and his petition does not allege that he has obtained a

judicial finding under R.C. 149.43(B)(8), his petition fails to state a viable claim upon

which the writ could be granted. Papa, 2014-Ohio-2989, at ¶ 9-10.

      {¶7}      Here, relator’s mandamus petition establishes that he is presently an

inmate at a state prison in Ashtabula County, Ohio. Moreover, his petition asserts that

he seeks copies of five records pertaining to his underlying criminal action. However,




                                            3
his petition does not allege that, prior to requesting the copies from respondent, he

obtained a finding from the trial judge in the criminal action stating that he is entitled to

copies of the records. Thus, even when relator’s factual allegations are construed in a

manner most favorable to him, they are insufficient. Dismissal is warranted. Civ.R.

12(B)(6). See State ex rel. Duffy v. Pittman, 11th Dist. Portage No. 2006-P-0043, 2007-

Ohio-346, ¶ 15.

       {¶8}   Respondent’s motion to dismiss is granted. It is the order of this court that

relator’s mandamus petition is hereby dismissed.




THOMAS R. WRIGHT, P.J., CYNTHIA WESTCOTT RICE, J., MATT LYNCH, J.,
concur.




                                             4